RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0425-19

IN THE MATTER OF THE
COMMITMENT OF C.M.
________________________

                Submitted October 7, 2020 – Decided November 9, 2021

                Before Judges Fuentes and Firko.

                On appeal from the Superior Court of New Jersey, Law
                Division, Passaic County, Indictment No. 13-12-1187.

                Joseph E. Krakora, Public Defender, attorney for
                appellant (Nora R. Locke, Deputy Public Defender, and
                Daniel F. O'Brien, Assistant Deputy Public Defender,
                on the brief).

                Camelia M. Valdes, Passaic County Prosecutor,
                attorney for respondent (Mark Niedziela, Assistant
                Prosecutor, of counsel and on the brief).

       The decision of the court was delivered by

FUENTES, P.J.A.D.

       In this appeal, we are asked to determine whether a civil declaration of

incompetency made by the Law Division, Civil Part, pursuant to a verified

complaint filed under Rule 4:86-1 to -12, vitiates or supersedes the Criminal
Part's role to continue to monitor a defendant acquitted of attempted murder by

reason of insanity under N.J.S.A. 2C:4-1, as required by State v. Krol, 68 N.J.

236 (1975). The Criminal Part held the post-trial civil action did not affect its

legal obligation to conduct Krol hearings to determine whether defendant poses

a danger to the community, or to himself, and therefore commitment should

continue. We agree and affirm.

      On December 23, 2013, a Passaic County grand jury returned an

indictment against defendant C.M.,1 charging him with first degree attempted

murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3(a), two counts of third degree

possession of a weapon (knife) for an unlawful purpose, N.J.S.A. 2C:39-4(d),

fourth degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(d), and second

degree aggravated assault, N.J.S.A. 2C:12-1(b)(1).

      Represented by counsel, defendant waived his constitutional right to trial

by jury and agreed to a bench trial before Judge Miguel de la Carrera. Defendant

asserted the affirmative defense of not guilty by reason of insanity. The trial

began on April 16, 2015. Dr. Louis B. Shlesinger, a Diplomate in Forensic

Psychology, testified that at the time defendant engaged in the conduct that



1
  We use initials to identify appellant to protect the confidentiality of th ese
proceedings pursuant to Rule 1:38-3(f)(2) and N.J.S.A. 30:4-82.4.
                                                                           A-0425-19
                                       2
formed the basis for the offenses charged in the indictment, he satisfied "the

criteria of the legal standard of insanity in accordance with the M'Naghten

Rule." In a final judgment entered on September 28, 2015, Judge de la Carrera

found defendant not guilty by reason of insanity on all of the charges in the

indictment,    based   on   the   standard   adopted    by   the   Legislature   in

N.J.S.A. 2C:4-1,2 which provides:

              A person is not criminally responsible for conduct if at
              the time of such conduct he was laboring under such a
              defect of reason, from disease of the mind as not to
              know the nature and quality of the act he was doing, or
              if he did know it, that he did not know what he was
              doing was wrong. Insanity is an affirmative defense
              which must be proved by a preponderance of the
              evidence.

      Judge de la Carrera thereafter followed the procedures for disposition

codified in Rule 3:19-2, and in an order entered on September 28, 2015,

committed defendant to the custody and care of the Commissioner of the

Department of Human Services (the Commissioner), "to be confined in an

appropriate institution" where he would be treated for his psychiatric condition.

The court ordered defendant "to be committed for a period of twenty (20) years,


2
 "N.J.S.A. 2C:4-1 codifie[d] the common law M'Naghten test for legal insanity,
which was originally formulated in England in the 1840s." State v. Singleton,
211 N.J. 157, 174 (2012).


                                                                            A-0425-19
                                         3
which is the maximum ordinary sentence for the crime of attempted murder,"

and merged the remaining offenses.

      The order also provided "defendant may apply to this [c]ourt for his

release pursuant to N.J.S.A. 2C:4-9" and directed the Commissioner to bring

defendant to the court "for regular reviews of his condition pursuant to State v.

Krol, 68 N.J. 236 (1975), the first of which shall be scheduled on January 22,

2016." To assist the court, a qualified psychiatrist or licensed psychologist shall

examined C.M. "prior to each Krol review" to enable the court to determine

whether: (1) C.M. could be released to the community without supervision, and

without posing a danger to himself or others; (2) whether C.M. could be released

to the community under supervision or conditions, without posing a danger to

himself or others; or (3) whether C.M. cannot be released "with or without

supervision" without being a danger to himself or others in the community, and

therefore must be committed to a mental health facility.

      The order further directed that any findings or recommendations made by

mental health professionals concerning the suitability of C.M.'s release must be

submitted to the court in writing.       Defendant cannot be administratively

discharged by the psychiatric institution selected by the Commissioner without




                                                                             A-0425-19
                                        4
the court's authorization. The Commissioner placed defendant in Greystone

Park Psychiatric Hospital (Greystone).

      On July 25, 2017, the then-acting Chief Executive Officer (CEO) of

Greystone filed a verified complaint in the Chancery Division, Probate Part,

Morris County vicinage, seeking guardianship of C.M. and the appointment by

the court of a guardian who can manage C.M.'s affairs. Dr. Anthony Gotay, a

clinical psychiatrist who examined and treated C.M. at Greystone, submitted a

certification in support of this civil action. Dr. Gotay stated C.M. suffers from

Chronic Paranoid Schizophrenia, he has "very poor insight" and "very poor

judgment," and has a history of violence, which included "attacking police

officers with a knife, when his Schizophrenia was not properly treated."

      According to Dr. Gotay, C.M. is not capable of managing his own

financial affairs; he is not able to think rationally or communicate in a rational

manner; he is noncompliant with medication; and is not capable of giving

informed consent to medical treatment. Dr. Gotay opined that C.M.'s clinical

prognosis is "extremely unlikely to improve." Dr. Ravi Baliga, Greystone's

Acting Chief of Psychiatry, submitted a certification dated July 11, 2017, in-line

with Dr. Gotay's psychiatric prognosis of C.M. According to Dr. Baliga, C.M.

was incapable of attending the court hearing. C.M.'s mother, C.J., submitted a


                                                                            A-0425-19
                                         5
certification expressing her wish to be appointed the legal guardian for her

"alleged mentally incapacitated" adult son. Her authority to act in this capacity

would be for the "strictly limited" purpose of "rendering assistance" to her son

in making decisions. C.J. acknowledged her role and authority would not

include assisting her son in matters involving financial obligations for his care

and treatment.

      On September 12, 2017, Judge Stuart A. Minkowitz, Assignment Judge of

the Morris County vicinage, conducted a competency hearing on the petition

filed to declare C.M. "an incapacitated person, unfit and unable to govern and

manage his own affairs." In an order dated that same day, Judge Minkowitz

appointed C.J. as the plenary guardian of her son's person and property.

      On September 12, 2018, C.M filed a motion to terminate his Krol status

on the grounds that he has been declared legally incapacitated by the civil court.

The Passaic County Prosecutor’s Office responded in opposition. The matter

came for oral argument before Judge de la Carrera on April 18, 2019. Counsel

for C.M. conceded C.M. was competent at the time he was tried on the charges

reflected in the indictment and asserted the affirmative defense of not guilty by

reason of insanity under N.J.S.A. 2C:4-1. Defense counsel argued, however, the

question before Judge de la Carrera now was "what is the legal nature of his


                                                                            A-0425-19
                                        6
competency, because one can be incompetent and still be dangerous and still be

civilly committed.    There are people who have guardians who are civilly

committed, but it’s outside of the Krol context and those individuals are looked

after by their guardians."

      Defense counsel argued that C.M. was no longer under the Krol standard

of review; C.M. can be evaluated for dangerousness under his incompetency

status and committed for treatment, if necessary, by his court-appointed

guardian, his mother. This prompted the following colloquy:

            THE COURT: -- it means that that person would then
            be in many ways the ultimate determinant of what
            should happen with him, not the [c]riminal [c]ourt,
            which is the one that placed him in this status.

            DEFENSE COUNSEL: That’s correct, but the [c]ivil
            [c]ourt would still have jurisdiction over him,
            according to [N.J.S.A.] 3B:12-36, the [c]ourt has the
            authority over an incompetent person with respect to all
            matters, and pursuant to [N.J.S.A.] 3B:12-49, the
            [c]ourt appoints a guardian to exercise these powers on
            behalf of the [c]ourt.

            The guardian must act in the best interests of the
            individual. The guardian is given tremendous power
            over the [ward] to act in the best interest, and
            specifically [N.J.S.A.] 3B:12-48 . . . or I'm sorry,
            [N.J.S.A. 3B:]12-57[(f)], determined place of abode
            and medical decisions, informed decisions which are
            usually in -- determined in a conditional release.



                                                                          A-0425-19
                                       7
      The Assistant Prosecutor who appeared for the State in these proceedings

opted not to participate in oral argument and rested on the brief. Although Judge

de la Carrera expressed concerns about the approach suggested by defense

counsel, he reserved making a final decision.

      On May 10, 2019, Judge de la Carrera denied C.M.'s motion to terminate

his Krol status. The judge explained his ruling in an oral decision delivered

from the bench. He also denied C.M.'s application for a stay pending appeal.

Judge de la Carrera provided the following explanation in support of his ultimate

ruling:

            No conflict of any kind was created [by] Judge
            Minkowitz's appointment of a guardian for . . .
            [d]efendant. This [c]ourt fully agrees with the State’s
            argument.

            The notion that . . . [d]efendant’s having a more
            diminished capacity than he did when he was
            adjudicated [not guilty by reason of insanity] and that
            any further reviews of his status should be reviewed
            only in a civil commitment context without
            prosecutorial input and all the rest of what is involved
            in Krol review strikes this [c]ourt as utterly baseless as
            a matter of law.

                  ....

            I am confident that Judge Minkowitz, a fellow [t]rial
            [j]udge, albeit an Assignment Judge, did not believe
            that he was vitiating . . . [d]efendant's Krol status in any
            way by appointing [C.M.'s] mother to be his guardian

                                                                           A-0425-19
                                         8
             so that she -- so that she could advocate for him on
             appropriate matters where . . . [d]efendant might not be
             able to argue for himself. . . .

             [D]efendant need not maintain competence throughout
             his Krol status as [d]efendant argues. That he would
             receive potentially significantly less supervision
             because his condition worsened a few years after his
             placement in Krol status would be an absurd result.

             It would entirely defeat the purpose of Krol, which is to
             assure the safety of . . . [d]efendant and the community
             by keeping him under appropriate committed
             supervision until and unless there is . . . credible
             evidence presented to the [c]ourt that . . . [d]efendant is
             no longer a danger to himself or the community. No
             such showing has been made. Defendant's motion[,]
             therefore, is denied.

     Against this factual backdrop, C.M. appeals raising the following

arguments:

             POINT I

             [C.M.] Lacks Sufficient Capacity To Remain on Krol
             Status and Because He Can Neither Comprehend [the]
             Proceeding or Maintain an Attorney Client
             Relationship and Accordingly His Status Should Be
             Terminated.

             POINT II

             The Standard of Review of the Lower Court's Denial of
             the Motion to Terminate Krol Status of C.M. is De
             Novo Because it is an Interpretation of Law and
             Therefore Not Entitled to Special Deference (Not
             Raised Below).

                                                                           A-0425-19
                                         9
      We reject these arguments and affirm substantially for the reasons

expressed by Judge de la Carrera. We add only the following brief comments.

The Supreme Court recently reaffirmed:

            Following acquittal by reason of insanity, a court may:
            (1) release the defendant without supervision, if it finds
            that such a release would be "without danger to the
            community or himself," N.J.S.A. 2C:4-8(b)(1); (2)
            release the defendant under supervision or conditions,
            N.J.S.A. 2C:4-8(b)(2); or (3) civilly commit the
            defendant if it finds "that the defendant cannot be
            released with or without supervision or conditions
            without posing a danger to the community or to
            himself," N.J.S.A. 2C:4-8(b)(3).

            [State v. Gorthy, 226 N.J. 516, 533 (2016).]

      A declaration of civil incompetency and the appointment of a guardian by

a civil court to manage defendant's affairs does not address the statutory

standards codified in N.J.S.A. 2C:4-8(b). A Criminal Part judge must conduct

a Krol hearing governed by these statutory standards. Furthermore, in a Krol

review hearing, the State has the burden to show there has been no material

change in C.M.'s condition or potential dangerousness. Matter of Commitment

of J.L.J., 196 N.J. Super. 34, 46-47 (App. Div. 1984).

      Affirmed.




                                                                         A-0425-19
                                       10